Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 1 of 8




                                    [JURY DEMAND]
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 2 of 8
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 3 of 8
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 4 of 8
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 5 of 8
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 6 of 8
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 7 of 8
Case 2:19-cv-00748-JAD-VCF Document 46 Filed 02/27/20 Page 8 of 8
